 1

 2

 3                                 UNITED STATES DISTRICT COURT
 4                                         DISTRICT OF NEVADA
 5                                                     ***
 6    KENNETH L MARTIN,                                       Case No. 2:19-cv-00925-RFB-CWH
 7                            Plaintiff,
                                                              ORDER
 8          v.
 9    STEVEN SISOLAK, et al.,
10                            Defendants.
11

12           Presently before the court is plaintiff Kenneth L. Martin’s second application to proceed

13   in forma pauperis (ECF No. 6), filed July 15, 2019. The court denied plaintiff’s first application

14   to proceed in forma pauperis for failure to fully complete the first page of the application and for

15   failure to provide an inmate account statement from the last six months. (Order (ECF No. 3).)

16   The court ordered plaintiff to file a complete application or to pay the filing fee within 30 days

17   from the date of the order. (Id.) Plaintiff then moved for reconsideration of the court’s order

18   denying his application to proceed in forma pauperis, arguing that he has no source of income.

19   (ECF No. 4.) The court denied plaintiff’s motion for reconsideration but found good cause to

20   extend the deadline for plaintiff to file a complete in forma pauperis application. (Order (ECF

21   No. 5).) Plaintiff now renews his motion to proceed in forma pauperis.

22           Plaintiff’s application is incomplete. Pursuant to 28 U.S.C. § 1915(a)(2) and Local Rule

23   LSR 1-2, plaintiff must complete an application to proceed in forma pauperis for prisoners and

24   attach both an inmate account statement for the past six months and a properly executed financial

25   certification. Here, plaintiff’s application to proceed in forma pauperis does not include an

26   inmate account statement for the last six months. As such, the application to proceed in forma

27   pauperis is denied without prejudice. The court will retain plaintiff’s complaint on file, but will

28   not file it until after the matter of the payment of the filing fee is resolved. Plaintiff will be
 1   granted an opportunity to cure the deficiencies in his application or, alternatively, to pay the full

 2   filing fee for this action. If plaintiff chooses to file a new application to proceed in forma

 3   pauperis he must file a complete application.

 4          IT IS THEREFORE ORDERED that the clerk of court must send plaintiff the approved

 5   form application to proceed in forma pauperis by a prisoner, as well as the accompanying

 6   information form and instructions for filing an in forma pauperis application.

 7          IT IS FURTHER ORDERED that within thirty days from the date of this order, plaintiff

 8   must either: (1) file a complete application to proceed in forma pauperis, on the correct form with

 9   complete financial attachments in compliance with 28 U.S.C. § 1915(a); or (2) pay the full $400

10   fee of $400.00.

11          IT IS FURTHER ORDERED that failure to timely comply with this order may result in

12   dismissal of this action.

13          DATED: July 29, 2019

14

15

16                                                          C.W. HOFFMAN, JR.
                                                            UNITED STATES MAGISTRATE JUDGE
17

18

19
20

21

22

23

24

25

26

27

28


                                                  Page 2 of 2
